DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
Response to Amendment
This action is in response to the Amendment filed on 09/23/2022.  Claims 44 and 54 are amended, claims 48, 49, 53, 55, and 59 have been cancelled, and claims 45-47 and 50 were previously cancelled.  Claims 44, 52, 54, and 56-58 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44, 52, 54, and 56-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 44, the limitation “wherein the targeted messaging system further updates the profiling criteria during the advertising campaign based on updated user data in the implicit user interest database” does not appear to be supported by the specification.  The Examiner points to page 13, Lines 21-26 which states “At a time that satisfies the advertisement timing, a message is sent to the subscriber if that subscriber’s user data (e.g., demographics and subscriber interests) matches the profiling criteria (see step 630). This is done repeatedly (see step 640) as changes in the user data (e.g., demographics and subscriber interests) occur during the advertisement advertising campaign.”  This implies that the subscribers that match the profiling criteria may change, and not the profiling criteria itself.
Dependent claims are rejected as well since they inherit the limitations of the independent claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44, 52, 54, and 56-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 44, the limitation “Periodically running the received pre-canned queries to generate a result file comprising the implicit user data from the context awareness engine, wherein the result file comprises the implicit user data associated with each of the subscribers in the set of subscribers” is indefinite.  The manner in which the limitation is written renders the metes and bounds of the limitation unclear.  It is unclear if the portion “wherein the result file comprises the implicit user data associated with each of the subscribers in the set of subscribers” is merely a redundant statement (it is preceded by “a result file comprising the implicit user data…”, or if the implicit user data from the portion “wherein the result file comprises the implicit user data associated with each of the subscribers in the set of subscribers” differs from the implicit user data from the portion “wherein the result file comprises the implicit user data associated with each of the subscribers in the set of subscribers”.  For the sake of examination, the Examiner shall interpret the amended language as merely being redundant.
Dependent claims are rejected as well because they inherit the limitations of the independent claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 44, 52, 54, and 56-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 44 recites (additional limitations crossed out):
A computer-implemented method for providing an advertising message to a subscriber’s device, the method comprising: 
dynamically collecting user data 
monitoring, at the context awareness engine, information exchanged by a plurality of devices associated with a plurality of subscribers; 
generating, 
storing, 
consulting an opt-in database to identify a set of subscribers that have opted in to receive targeted messages; 
identifying the set of subscribers to the context awareness engine; 
receiving 
periodically running the received pre-canned queries to generate a result file comprising the implicit user data from the context awareness engine, wherein the result file comprises the implicit user data associated with each of the subscribers in the set of subscribers; 
storing the generated result file in a specific directory for the pre-canned queries, 
determining at a targeted messaging system profiling criteria and an advertisement timing associated with an advertising campaign stored in an ad database; 
pulling the result file from the specific directory; 
comparing the profiling criteria associated with the advertising campaign stored in the ad database with the implicit user data in the pulled result file; 
at a time that satisfies the advertisement timing, sending an advertisement message of the advertising campaign to 





wherein the targeted messaging system further updates the profiling criteria during the advertising campaign based on updated user data in the implicit user interest database.
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover activities that may be performed mentally or with a pen and paper, and an advertising activity.  That is other than reciting the steps as being performed by a “computer”, a “context awareness engine”, an “opt-in database”, and a “device of a subscriber” nothing in the claim elements precludes the steps from being described as a human mentally performing a series of steps.  For example, dynamically collecting user data and its sub-steps describe a human observing exchanged information, classifying it, and remembering it and/or writing it down.  Further the steps of “consulting”, “identifying”, “receiving…pre-canned queries”, “periodically running the received pre-canned queries”, and “storing the generated result file” describes identifying a cohort of data (i.e. implicit user data associated with each of the subscribers) using a query on a database/engine.  Identifying a cohort of data using a query on a database/engine (i.e. searching a database to identify related events) is an evaluation that can be performed by a human, mentally or with pen and paper.  Morover, the steps of “determining…profile criteria and an advertisement timing”, “pulling the result file”, “comparing the profiling criteria with the implicit user data in the pulled result file” and “updating the profiling criteria based on updated user data” merely describe comparing and manipulating data, which may also be performed mentally, or with pen and paper.  The step of “at a time that satisfies the advertisement timing, sending an advertisement…” is an advertising activity.  If a claim limitation, under its broadest reasonable interpretation, covers steps that may be performed mentally, or with pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas.  Further, if a claim limitation covers performance of an advertising activity, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a “computer”, a “context awareness engine”, an “opt-in database”, and a “device of a subscriber” to perform the steps.  These additional elements are recited at a high level of generality (see at least Pages 6-9 ) such that they amount to no more than mere instructions to apply the exception using generic computer components.  The claim also recites the limitation “wherein sending the message to the subscriber comprises at least one of: sending an SMS message to the subscriber; sending an MMS message to the subscriber; sending an email to the subscriber; and sending a message to the subscriber via a social network”, however these limitations are merely insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “computer”, a “context awareness engine”, an “opt-in database”, and a “device of a subscriber” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Further, the limitation “wherein sending the message to the subscriber comprises at least one of: sending an SMS message to the subscriber; sending an MMS message to the subscriber; sending an email to the subscriber; and sending a message to the subscriber via a social network” is merely a well-known, routine, and conventional activity as evidenced by Symantec which featured receiving or transmitting data over a network.  The performance of conventional functions by generic computers does not provide an inventive concept. Therefore, the claim is not found to be patent eligible.
Claims 52, 54, and 56-58 are dependent on claim 44, and include all the limitations of claim 44.  Therefore, they are also found to be directed to an abstract idea.  Claims 52 and 54 feature a “Do Not Disturb database”, however said database merely stores data which is consulted (i.e. queried).  Claim 56 features a “mobile API”, however it merely serves to perform the conventional activity of supplying user data (i.e. transmitting data).  The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea. Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 44 and 57 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Ertugrul (US 2008/0222283), Pulijala (US 2011/0112906), Gonzales (US 2013/0054570) or alternatively “How to export data to csv file on a scheduled basis” available on April 17, 2011, hereinafter referred to as Microsoft, Johnston (US 2014/0019563), and Cohen (US 6,308,202). 
Regarding claim 44, Ertugrul discloses  computer-implemented method for providing an advertising message to a subscriber’s device, the method comprising:
Dynamically collecting user data at a context awareness engine by:
monitoring, at the context awareness engine, information exchanged by a plurality of devices associated with a plurality of subscribers; 
generating, at the context awareness engine, implicit user data associated with respective subscribers from the monitored information; and 
storing, at the context awareness engine, the implicit user data for each of the plurality of subscribers in an implicit user interest database
Ertugrul discloses collecting information from users of various ISPs to generate a database of user behavioral information (Paras. [0002], [0004], [0005]).
Ertugrul does not disclose:
Consulting an opt-in database to identify a set of subscribers that have opted in to receive targeted messages;
Identifying the set of subscribers to the context awareness engine
Johnston describes a system that pushes messages to users that have “opted-in” to receive said messages (i.e. identifies set of subscribers) (Paras. [0051]-[0054]).  It would have been obvious to one of ordinary skill to push messages to user’s that have opted-in as taught by Johnston since it is well known in the art that doing so would prevent users from receiving unwanted messages as well as allow advertisers to reach a more appropriate audience. 
Ertugrul does not fully disclose:
Receiving via a batch query interface pre-canned queries that are configured to run periodically to request the implicit user data;
Periodically running the received pre-canned queries to generate a result file comprising the implicit user data from the context awareness engine, wherein the result file comprises the implicit user data associated with each of the subscribers in the set of subscribers; 
storing the generated result file in a specific directory for the batch query
Ertugrul discloses the retrieval of contextual information (i.e. implicit user data) from a behavioral information database (Para. [0086]).  However, Ertugrul does not explicitly disclose the execution of a batch query to receive said information, or the storage of a result file.  Gonzales teaches a system receives one or more terms that form queries, wherein a user may indicate that a specific query is to be executed periodically, and wherein the query results are conveyed to a database (i.e. stored result file) (Paras. [0033]-[0034], [0038]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ertugrul to utilize periodic queries of data as taught by Gonzales since the data set to be queried may be different at later times, and therefore result in different executions of the same query (Para. [0019]).  In other words, the contextual information of Ertugrul may change over time (Para. [0105] of Ertugrul).  
Alternatively, Microsoft discusses the execution of an SQL script (i.e. batch query) run on a daily basis that saves the results as a CSV file (i.e. result file).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ertugrul to utilize the teachings of Microsoft since there are a finite number of identified, predictable potential solutions  to the recognized need (i.e. retrieval of contextual information from a behavioral information database) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.   
Ertugrul partially discloses comparing the profiling criteria associated with the advertising campaign stored in the ad database with the implicit user data in the pulled result file.  Ertugrul discloses applying a set of rules (i.e. profiling criteria) to behavioural information (i.e. implicit user data) to match a client with specific content  (Para. [0010]).  However, the behavioural information of Ertugrul is not in a pulled result file.  Gonzales teaches a system wherein a user may query a subcorpus of data (i.e. pull data file that matches criteria) (Para. [0038]).  It would have been obvious to one of ordinary skill in the art to modify Ertugrul to utilize the teachings of Gonzales since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Alternatively, Microsoft teaches the storage of query results in a csv file (i.e. result file).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ertugrul to utilize a csv file as taught by Microsoft there are a finite number of identified, predictable potential solutions (i.e. data formats)  to the recognized need (i.e. storage of data) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Ertugrul also does not disclose determining at a targeted messaging system profiling criteria and an advertisement timing associated with an advertising campaign stored in an ad database.  Pulijala teaches a system that determines the scheduling of a campaign, and selects ads based on advertiser specified criteria (Paras. [0018]-[0021]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ertugrul to utilize the teachings of Pulijala since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Ertugrul does not explicitly disclose pulling the result file from the specific directory for the batch query. Ertugrul discloses the retrieval of contextual information (i.e. user data) from a behavioral information database wherein the contextual information is used to select content (i.e. matches advertisement profiling criteria) (Paras. [0086]-[0087]).  However, Ertugrul does not disclose that said contextual information is in a pulled result file.  Gonzales teaches a system wherein a user may query a subcorpus of data (i.e. pull data file that matches criteria) (Para. [0038]).  It would have been obvious to one of ordinary skill in the art to modify Ertugrul to utilize the teachings of Gonzales since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Ertugrul does not fully disclose:
 at a time that satisfies the advertisement timing, sending an advertisement message of the advertisement campaign to a device of a subscriber deemed to have implicit user data matching the profiling criteria, wherein sending a message to a subscriber is only performed if the subscriber is in the set of subscribers that have opted in to receive targeted messages, wherein sending the message to the subscriber comprises at least one of:
Sending an SMS message to the subscriber;
Sending an MMS message to the subscriber;
Sending an email to the subscriber; and
Sending a message to the subscriber via a social network
  Ertugrul discloses providing content to identified users.  However, Ertugrul does not explicitly disclose providing the content to the specified subscribers, or via the claimed formats.  Johnston describes a system that pushes messages to users that have “opted-in” to receive said messages (Paras. [0051]-[0054]).  It would have been obvious to one of ordinary skill to push messages to user’s that have opted-in as taught by Johnston since it is well known in the art that doing so would prevent users from receiving unwanted messages as well as allow advertisers to reach a more appropriate audience.  Pulijala teaches a system that features the delivery of ads to targeted individuals that meet the criteria of a campaign employing at least SMS and MMS (Paras. [0029]-[0033]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ertugrul to utilize the teachings of Pulijala since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Ertugrul also does not disclose wherein the targeted messaging system further updates the profiling criteria during the advertising campaign based on updated user data in the implicit user interest database.  Cohn teaches a system that targets additional information (i.e. updates profiling criteria) which is relevant to a user’s changing interests (i.e. updated user data) (See at least Col. 7, Lines 25-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Erturgrul to utilize the teachings of Cohn since it would ensure the providing of content that is relevant to a user’s current interests.
Regarding claim 57, Ertugrul discloses The method of claim 44, wherein the monitored information exchanged by user devices comprises information on one or more of: 
behavioural intelligence; 
demographic intelligence; 
transactional intelligence; and 
Internet browsing activity
Ertugrul discloses the monitoring of at least behavioral information of users (Paras. [0002]-[0005]).

Claims 52 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ertugrul, Pulijala, Gonzales (or Microsoft), Johnston, and Cohen, and in further view of Kelley (US 2009/0124270).
Regarding claim 52, Ertugrul, Pulijala, Gonzales (or Microsoft), Johnston, and Cohen do not disclose the method defined in claim 44, further comprising:
consulting a Do Not Disturb database to identify a set of subscribers that have requested to not receive targeted messages; and
wherein sending a message to a subscriber is not performed if the subscriber is in the set of subscribers that have requested to not receive targeted messages.
Kelley teaches a system that features a database that indicates users that have opted out of receiving broadcast messages (Para. [0030]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ertugrul, Pulijala, Gonzales (or Microsoft), Johnston, and Cohen to indicate users that have opted out of receiving broadcast messages as taught by Kelley since it is well known in the art that doing so would prevent users from receiving unwanted messages as well as allow advertisers to reach a more appropriate audience.
Regarding claim 58, Ertugrul, Pulijala, Gonzales (or Microsoft), Johnston, and Cohen do not disclose the method defined in claim 44, wherein the profiling criteria specify one or more of:  age; age range; gender; city; interest; top domain; partial URL; TV channel; device OS; device model; device type; device manufacturer; network type; MVNO; ARPU; location; dial plan; and language Kelley teaches a system that features profile data of users that includes age and gender (Para. [0030]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ertugrul, Pulijala, Gonzales (or Microsoft), Johnston, and Cohen to feature user profile data that includes age and gender as taught by Kelley since it would help in identifying users that match the criteria of senders of broadcast messages (Para. [0031]).

Claims 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ertugrul, Pulijala, Gonzales (or Microsoft), and Kelley, and in further view Hewes (US 2008/0114884)
Regarding claim 54, Ertugrul, Pulijala, Gonzales (or Microsoft), and Kelley do not disclose the method defined in claim 44, further comprising consulting a Do Not Disturb database to identify a set of subscribers that have requested to not receive targeted messages and, in response to identifying a subscriber in both the set of subscribers that have opted in to receive targeted messages and in the set of subscribers that have requested to not receive targeted messages:
Consulting at least one of the at least one network element of the service provider to determine which of the opt-in database and Do Not Disturb database is treated with higher precedence; and
Based on the precedence, determining whether to send a message to the subscriber whose user data match the profiling criteria.  
Hewes teaches a system that allows users to opt out of receiving certain messages (i.e. opting in to receiving some messages, and opting out of receiving other messages) (Figs. 7, 8), and will override opt-out statuses of subscribers for particular reasons that include the time at which they opted in or out (i.e. higher precedence) (Paras. [0034], [0070]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Ertugrul, Pulijala, Gonzales (or Microsoft), and Kelley to override opt-out statuses of subscribers as taught by Hewes since some messages may be seen as informational messages that the subscriber won't see as a nuisance (Para. [0034]).

Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ertugrul, Pulijala, Gonzales (or Microsoft), Johnston, and Cohen, and in further view of Spector (US 2002/0184530)
Regarding claim 56, Ertugrul, Pulijala, Gonzales (or Microsoft), Johnston, and Cohen do not disclose the method of claim 44, wherein the context awareness engine further comprises a mobile API allowing a requesting entity to be supplied with user data without having to provide an identity of the subscriber.  Spector teaches a system wherein anonymous data may be downloaded upon request by a computer terminal programmed with a key file (Para. [0009]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Ertugrul, Pulijala, Gonzales (or Microsoft), Johnston, and Cohen to feature the downloading of anonymous data as taught by Spector since it would maintain the security of the downloaded data (Para. [0010]).

Response to Arguments
Applicant's arguments regarding rejection of claims under 35 U.S.C. 103 have been fully considered but are not persuasive.  Applicant argues with substance:
Applicant’s arguments regarding Tang not teaching updating profile criteria for an advertisement during an advertising campaign based on dynamically changing user information is moot due to the application of additional prior art (Cohen).
Applicant's arguments regarding identifying the set of subscribers that have opted in to receive targeted messages to a context awareness engine, and wherein the result file from the context awareness engine comprises the implicit user data associated with each of the subscribers in the set of subscribers fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Based on the above, the rejection is maintained.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Export daily sql query result to csv in daily new file” by Kristof Braekmans available on November 23, 2009, discusses scheduling a query to run every day with the results being saved into a new file.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681